Citation Nr: 1122642	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  07-40 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for major depressive disorder with psychotic features, initially evaluated as 30 percent disabling from November 10, 2003, through February 27, 2008, and evaluated as 50 percent disabling on and after February 28, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to February 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The March 2006 DRO decision granted entitlement to service connection for major depressive disorder with psychotic features and assigned a 30 percent rating, effective from November 10, 2003, through February 27, 2008.  In the course of the appeal of the original disability rating, a March 2008 DRO decision increased the disability rating to 50 percent, effective February 28, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the Veteran has submitted a copy of a grant of disability benefits from the Social Security Administration (SSA).  The July 2004 SSA decision expressly notes the Veteran's depressive disorder diagnosis.  There is no indication that any attempts have been made to obtain these records.  Therefore, a remand is necessary so that VA may attempt to obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the Veteran was receiving SSA benefits).

While this claim is on remand, a new VA examination should be scheduled, as the most recent VA examination report of record is from February 2008 and there are some indications that the Veteran's condition may have increased in severity since that examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any relevant records from that agency that pertain to any claim for benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

2.  Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected major depressive disorder with psychotic features.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should be provided a copy of the rating schedule for mental disorders under 38 C.F.R. § 4.130 and should be advised that all manifestations covered in the rating schedule must be addressed so that the Board may rate the Veteran in accordance with the specified criteria.  The examiner should also assign a global assessment of functioning (GAF) score and provide an explanation as to the meaning of that score.  The examiner should specifically discuss the extent to which the Veteran's major depressive disorder with psychotic features impacts his ability to seek and maintain employment.  The examiner should also render an opinion as to whether the Veteran is unemployable due to his service-connected major depressive disorder with psychotic features.  The examiner should explain the rationale behind this opinion.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


